Exhibit 10.31

STEREOTAXIS, INC.

NOTE AND WARRANT PURCHASE AGREEMENT

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is executed on
February 21, 2008, but effective as of February 7, 2008, by and among
Stereotaxis, Inc., a Delaware corporation (the “Company”), Sanderling Venture
Partners VI Co-Investment Fund, L.P., Sanderling VI Beteiligungs GmbH & Co KG,
Sanderling VI Limited Partnership and Alafi Capital Company LLC (each, a
“Lender” and together, the “Lenders”).

Recitals

 

  A. The Company wishes to obtain a commitment for additional financing which
would allow the Company to draw funds as needed;

 

  B. The Lenders wish to provide such commitment to the Company;

 

  C. The Company and the Lenders have executed a binding commitment (the
“Commitment”) and desire to document such Commitment with this Agreement; and

 

  D. In consideration of the above and the mutual covenants hereinafter set
forth, the Company and the Lenders desire to agree on the terms of the Notes to
be issued upon execution of this Agreement, and accordingly agree as follows:

1. The Notes.

1.1 The Notes. Each Lender is hereby committing, severally and not jointly, to
make available to the Company up to an aggregate original principal amount as
set forth opposite such Lender’s name on the attached Schedule 1.1 (the
“Committed Funds”) during the Commitment Period, as defined in Section 1.2.
Subject to and upon the terms and conditions set forth herein, and upon each
draw by the Company and advance of funds by the Lenders (in an amount from each
Lender equal to such Lender’s pro rata portion of the aggregate Committed Funds,
unless otherwise agreed to in writing by the Company and each Lender) as set
forth in Section 1.3, the Company shall issue and sell to each Lender, and each
Lender shall purchase from the Company, the Company’s promissory notes (the
“Notes”), in the form attached hereto as Exhibit A, up to the amount of such
Lender’s Committed Funds.

1.2 Commitment Period. The Lenders without condition make the Committed Funds
available for the Company’s use for a term (the “Commitment Period”) which shall
terminate upon the earlier of (i) February 9, 2009, and (ii) the date on which
the Company actually receives additional financing from any third party (other
than indebtedness of the Company to banks, commercial finance lenders and
similar financial institutions) in the aggregate amount of not less than Twenty
Million Dollars ($20,000,000) (“Qualified Financing”). The Company shall have
the option to extend the Commitment Period through May 11, 2009. To extend the
Commitment Period, the Company shall notify the Lender of its election

 

1



--------------------------------------------------------------------------------

in writing, pursuant to the Notification Provision set out in Section 6.8, no
less than 15 days before the original Commitment Period is scheduled to expire.
In no event shall the Commitment Period extend beyond May 11, 2009.

1.3 Election to Draw on Committed Funds. The Company shall be entitled to draw
on the Committed Funds in no more than ten (10) tranches, in minimum amounts of
$1,000,000 each, up to an aggregate amount as set forth on the attached Schedule
1.1. To draw on the Committed Funds, the Company shall notify the Lenders of its
election in writing, pursuant to the Notification Provision set out in
Section 6.8, no less than fourteen (14) days before the requested advance (the
“Drawdown Notice”). Each Lender shall advance to the Company its pro rata
portion of such amount no later than fourteen (14) days after receiving the
Drawdown Notice. Other than delivery of the Drawdown Notice, there shall be no
preconditions or requirements with respect to the Company’s ability to draw on
the Committed Funds. The Lenders hereby acknowledge that the determination as to
whether to make a draw at any time shall be at the discretion of the executive
officers of the Company.

1.4 Maturity Date. All amounts due under the Notes shall become due and payable
on the date (the “Maturity Date”) that is the earlier of (i) February 9, 2009,
and (ii) the date on which the Company consummates a Qualified Financing. The
Company shall have the option to extend the Maturity Date to May 11, 2009. To
extend the Maturity Date, the Company shall notify the Lenders of its election
in writing, pursuant to the Notification Provision set out in Section 6.8, no
less than thirty days before the original Maturity Date. In no event shall the
Maturity Date be extendable to beyond May 11, 2009.

1.5 Optional Prepayment. The Company may at any time, prepay the unpaid
principal amount of any of the Notes, or any part thereof, without penalty or
premium, but with interest accrued to the date fixed for prepayment; provided,
however, that if the Company makes a prepayment with respect to any Note, the
Company must make prepayments to each Lender in amounts that are pro rata in
proportion to the outstanding principal amount with respect to each such Note
being prepaid and any other Note issued on the same day as such Note unless
otherwise agreed to in writing by the Company and each Lender. Notice of
prepayment shall be given by the Company by mail and shall be mailed to the
Lenders not less than thirty (30) days prior to the date fixed for prepayment.
Upon giving of notice of prepayment as aforesaid, any Note (or the portion
thereof to be prepaid, as the case may be) shall on the prepayment date
specified in such notice become due and payable; and from and after the
prepayment date so specified (unless the Company shall default in making such
prepayment) interest on such Note (or the portion thereof to be prepaid, as the
case may be) shall cease to accrue and, on presentation and surrender hereof to
the Company for cancellation, such Note (or the portion thereof to be prepaid as
the case may be) shall be paid by the Company at the prepayment price aforesaid.

1.6 Interest. The Company shall pay interest on the unpaid balance of any
advances under each Note at a per annum interest rate equal to the most
favorable rate provided at the time of such advance by Silicon Valley Bank
(“SVB”) (or the Company’s primary bank lender at the time of such advance if not
SVB). Such interest shall be paid by the Company to the Lenders with the unpaid
principal balance on the Maturity Date or in accordance with Section 1.5.

 

2



--------------------------------------------------------------------------------

1.7 Guaranty.

(a) The Lenders acknowledge that the Company intends to enter into a
modification of its current $25,000,000 revolving line of credit (as so
modified, the “Amended Revolver”). It is anticipated that such Amended Revolver
will provide for a line of credit (i) under a borrowing formula based on
eligible domestic and foreign trade accounts receivable and eligible inventory
(the “Borrowing Formula”) and (ii) a non-formula guaranteed sub-limit (the
“Guaranteed Sub-Limit”), subject to a guaranty to be provided by the Lenders
hereunder. Upon written request of the Company to all the Lenders (a “Guaranty
Request”) at any time and from time to time during the Commitment Period, each
Lender, severally and not jointly, agrees that it shall unconditionally
guarantee repayment of such Lender’s pro rata portion of an aggregate amount
specified in such Guaranty Request; provided that such specified amount shall be
a maximum amount, and in no event shall either (i) each such Lender’s obligation
to fund such guarantee exceed such Lender’s pro rata portion of the amount drawn
under the Guaranteed Sub-Limit to the extent such amount exceeds the amounts
that could be borrowed by the Company under the Borrowing Formula or (ii) the
aggregate amount specified in the Guaranty Request exceed the aggregate undrawn
Committed Funds at the time of such Guaranty Request. Such agreement to
guarantee shall be evidenced by, and each of the Lenders agrees to execute and
deliver to the Bank as promptly as practicable (but no more than 10 days)
following a Guaranty Request, a written guaranty agreement in a form mutually
agreed to by the Lenders and the Bank and otherwise on commercially reasonable
terms. Under the terms of such guaranty agreement, at the maturity of the
Amended Revolver (which shall be no later than March 31, 2009), each Lender will
fund a reduction to the Amended Revolver in an amount equal to outstanding loan
balances that exceed the Borrowing Formula at that time. In the event the
Lenders are required to make a payment to SVB pursuant to such guarantee, the
amount of any such payment shall be deemed drawn by the Company pursuant to
Section 1.3. The Company shall execute and deliver a Note to each Lender to the
extent the Lender is required to fund such guaranty obligation, and principal
and interest on such amounts shall be due at the Maturity Date.

(b) The Company may make multiple Guaranty Requests, but in minimum amounts of
$1,000,000 per request. That amount of each Guaranty Request shall reduce the
amount of Committed Funds that the Company may draw under Section 1.3 on a
dollar-for-dollar basis. In connection with any such Guaranty Request, the
Company shall pay or cause to be paid to each Lender no later than
simultaneously with the delivery of the form of guarantee, an administrative fee
equal to 1% of the amount so guaranteed by each such Lender (the “Administrative
Fee”). The Company may direct that such Administrative Fee be paid directly by
SVB to each Lender out of a simultaneous drawdown from the Amended Revolver.
Other than delivery of the Guaranty Request and the Administrative Fee, there
shall be no preconditions or requirements with respect to the Company’s ability
to cause Lenders to honor the guarantee obligation in this Section 1.7 up to the
amount of undrawn Committed Funds. The Lenders hereby acknowledge that the
determination as to whether to make a Guaranty Request at any time shall be at
the discretion of the executive officers of the Company.

(c) Notwithstanding anything to the contrary herein, the Lenders’ respective
obligations under this Section 1.7 shall be several and not joint and several.

 

3



--------------------------------------------------------------------------------

(d) As used in this Section 1.7, “undrawn Committed Funds” shall mean (1) the
aggregate of Committed Funds less (2) (a) all amounts that have been actually
been advanced by the Lenders to the Company hereunder, (b) the total of all
requested advances in any Drawdown Notices that have not been withdrawn by the
Company prior to advancement of funds by the Lenders and (c) the total amount
guaranteed pursuant to previous Guaranty Requests.

2. Warrants.

2.1 In consideration for entering into and performing this Agreement, the
Company shall grant to each Lender warrants (the “Warrants”) to purchase shares
of the Company’s common stock, par value $0.001 per share (“Common Stock”). Such
Warrants shall be in the form attached as Exhibit B. Each Lender shall receive
the number of Warrants as follows:

(a) upon execution and delivery of this Agreement, a Warrant to purchase such
number of shares of Common Stock as set forth opposite such Lender’s name on the
attached Schedule 1.1, which is equal to that portion of the Committed Funds to
be loaned by each such Lender multiplied by 0.20, divided by the Exercise Price;
and

(b) upon the first to occur of any extension of either (1) the Commitment Period
under Section 1.2 or (2) the Maturity Date under Section 1.4, an additional
Warrant to purchase such number of shares of Common Stock as set forth opposite
such Lender’s name on the attached Schedule 1.1, which is equal to that portion
of the Committed Funds to be loaned by each such Lender multiplied by 0.05,
divided by the Exercise Price, provided that only one adjustment shall be made
pursuant to this Section 2.1(b).

Notwithstanding any other provision of this Agreement, in no event shall the
number of shares issuable upon exercise of such Warrants exceed 19.9% of the
outstanding Common Stock of the Company. The Warrants described in
Section 2.1(a) shall be issued to the Lenders no later than February 29, 2008.
If any Warrants are ever issuable pursuant to Section 2.1(b), such Warrants
shall be issued to the Lenders no later than ten (10) business days after date
on which the Company is obligated to issue such Warrants.

2.2 Registration Rights.

(a) Promptly following the execution and delivery of this Agreement, the Company
shall use its reasonable best efforts to obtain an amendment, waiver or other
similar document, from the holders of registrable securities under that certain
that certain Fourth Amended and Restated Investor Rights Agreement dated as of
December 17, 2002, as amended, including without limitation a waiver of any
incidental or piggyback registration rights thereunder, to permit the
registration of the shares of Common Stock issuable upon exercise of the
Warrants (“Warrant Shares”). Within sixty (60) days after the date of this
Agreement (or immediately following receipt of such waiver or amendment, if
later), the Company shall file with the Securities and Exchange Commission (the
“SEC”) a registration statement with respect to the maximum number of Warrant
Shares issuable upon exercise of the Warrants and use its reasonable best
efforts to cause such registration statement to become effective, and to keep
such

 

4



--------------------------------------------------------------------------------

registration statement effective for up to ninety (90) days or until the Lenders
have completed the distribution relating thereto (or in the alternative, if and
to the extent available, cause such Warrant Shares to be included in a
supplement to or on a post-effective amendment to a shelf registration statement
previously filed by the Company). The Company shall not have any obligation to
sell such shares in an underwritten offering.

(b) In connection therewith, the Company shall:

i. Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”), with respect to the
disposition of all securities covered by such registration statement.

ii. Furnish to the Lenders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Warrant Shares owned by them.

iii. Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Lenders,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

iv. Notify each Lender of Warrant Shares covered by such registration statement
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing.

(b) The parties to this Agreement agree that they shall have such
indemnification obligations as set forth on Schedule 2.2 hereto.

(c) Each Lender or other permitted holder of Warrant Shares included in any
registration shall furnish to the Company such information regarding such person
and the distribution proposed by such person as the Company may reasonably
request in writing and as shall be required in connection with any registration
or qualification referred to in this Section 2.2.

2.3 All expenses incurred in connection with the registration effected pursuant
to Section 2.2, including without limitation all registration, filing, and
qualification fees (including blue sky fees and expenses), printing expenses,
escrow fees, fees and disbursements of counsel for the Company, reasonable fees
and disbursements of one special counsel for the participating Lenders
(collectively, “Registration Expenses”), shall be borne by the Company;
provided, however, that the term Registration Expenses shall not include, and in
no event will the Company be obligated to pay, stock transfer taxes or
underwriters’ discounts, or commissions relating to the Warrant Shares.

 

5



--------------------------------------------------------------------------------

2.4 Certain Definitions.

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business.

“Closing Price” with respect to Common Stock on any day means the reported last
sales price regular way on The NASDAQ Global Select Market (“NASDAQ”), or, if no
such reported sale occurs on such day, the average of the closing bid and asked
prices regular way on such day, in each case as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such class of security is
listed or admitted to trading as reported by NASDAQ or any comparable system
then in use or, if not so reported, as reported by any New York Stock Exchange
member firm reasonably selected by the Company for such purpose.

“Exercise Price” shall mean $6.99, which represents the average of the daily
Closing Prices of a share of the Common Stock for the five (5) consecutive
Trading Days commencing January 31, 2008, which is the fifth (5th) Trading Date
preceding the date on which the Company publicly announced that it has entered
into the Commitment.

3. Representations and Warranties of the Company.

3.1 Organization and Standing. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Company has the requisite corporate power and authority to conduct its
business as it is presently being conducted and to own and operate its
properties and assets.

3.2 Corporate Power. The Company has all requisite corporate power and authority
and has taken all corporate action necessary to execute and deliver this
Agreement, to issue the Notes and Warrants and to carry out and perform its
obligations under the terms of this Agreement.

3.3 Authorization. The execution, delivery and performance of this Agreement by
the Company has been duly authorized by all requisite corporate action, and
constitutes the valid and binding obligations of the Company, enforceable, in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, or similar laws relating to or affecting the
enforcement of creditors’ rights.

4. Representations and Warranties of the Lenders.

4.1 Representations and Warranties of the Lenders. Each Lender severally and not
jointly, represents and warrants to the Company as follows:

(a) The Lender has all requisite power and authority to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder. The execution and delivery of this Agreement by the
Lender, and the

 

6



--------------------------------------------------------------------------------

consummation by the Lender of the transactions contemplated hereby have been
duly approved and no other corporate or other proceedings on the part of the
Lender are or will be necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Lender and is a legal, valid and binding obligation of the Lender enforceable
against the Lender in accordance with its respective terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights.

(b) The Lender is experienced in evaluating and investing in companies such as
the Company. The Lender is a sophisticated investor with such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of a prospective investment in the Notes, the Warrants and
the Warrant Shares (collectively, the “Securities”) and who is capable of
bearing the economic risks of such investment.

(c) The Lender is acquiring the Securities for investment for its own account
and not with a view to, or for resale in connection with, any distribution
thereof. The Lender understands that the Securities to be acquired have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent as expressed herein. The
Lender further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Securities. The
Lender understands and acknowledges that the offering of the Securities pursuant
to this Agreement will not be registered under the Securities Act on the ground
that the sale provided for in this Agreement and the issuance of Securities
hereunder is exempt from the registration requirements of the Securities Act.

(d) The Lender acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or unless an exemption from
such registration is available. The Lender is aware of the provisions of
Rule 144 promulgated under the Securities Act which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions. The Lender covenants that, in the absence of an effective
registration statement covering the Securities in question, the Lender will
sell, transfer, or otherwise dispose of the Securities only in a manner
consistent with the Lender’s representations and covenants set forth in this
Section 4. In connection therewith, the Lender acknowledges that the Company
will make a notation on its stock books regarding the restrictions on transfers
set forth in this Section 4 and will transfer Securities on the books of the
Company only to the extent not inconsistent therewith.

(e) The Lender understands that there will be no public market for either the
Notes or Warrants.

(f) The Lender (or its authorized representative) has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management and to review the Company’s facilities. The Lender
understands that such discussions, as well as the written information issued by
the Company, were intended to describe the aspects of the Company’s business and
prospects which it believes to be material but were not necessarily a thorough
or exhaustive description.

 

7



--------------------------------------------------------------------------------

(g) The Lender represents that Lender is an “accredited investor” as such term
is defined in Regulation D promulgated under the Securities Act. The Lender has
the financial ability to perform or cause this Agreement to be performed, and
shall provide to the Company reasonable evidence of such ability upon written
request from time to time, subject to confidentiality reasonably requested by
such Lender.

4.2 Legend. Each Note shall be endorsed with the following legend:

THE NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND, ACCORDINGLY, THE NOTE
MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED TO A “PERMITTED TRANSFEREE” (AS
DEFINED HEREIN) OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION EXEMPT
FROM THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF SENIOR INDEBTEDNESS (AS DEFINED HEREIN) TO THE EXTENT
PROVIDED HEREIN.

4.3 Each Lender agrees that in no event will it make a transfer or disposition
of any of the Notes or Warrants (other than pursuant to an effective
registration statement under the Securities Act), unless and until (i) it shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the disposition
and assurance that the proposed disposition is in compliance with all applicable
laws, and (ii) if reasonably requested by the Company, at the expense of such
Lender or its transferee, it shall have furnished to the Company an opinion of
counsel, reasonably satisfactory to the Company, to the effect that such
transfer may be made without registration under the Securities Act.
Notwithstanding the foregoing, no formal notice or opinion of counsel shall be
required for the transfer by a Lender to any of the following (each, a
“Permitted Transferee”): (x) any partner of a Lender or to a retired partner of
a Lender, who retires after the date of this Agreement, (y) the estate of any
such partner or a retired partner or for the transfer by gift, will or intestate
succession of any partner to his spouse or lineal descendants or ancestors or
(z) any entity which is a wholly-owned subsidiary of the Lender or which is
under common control with the Lender; provided, however, in all cases where no
legal opinion is required that the transferee shall agree in writing to be
subject to the terms of this Agreement to the same extent as if it were the
original Lender hereunder.

5. Subordination. The indebtedness evidenced by the Notes shall be expressly
subordinated, to the extent and in the manner set forth in the Notes, in right
of payment to the prior payment in full of all the Company’s Senior
Indebtedness, as defined in the Notes. All other terms related to the
subordination set forth in the Notes are incorporated herein by reference. The
Company agrees that any future Junior Indebtedness, as defined in the Notes,
shall be subordinate to the Notes on as set forth therein.

 

8



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1 Financial Statements. During the Commitment Period, the Company shall
deliver or cause to be delivered to each of the Lenders, at the same time as
such information is delivered to SVB, such financial statements and other
financial information as delivered by the Company to SVB under the Amended
Revolver or other principal loan documents then in place with SVB; provided,
however, that notwithstanding the foregoing, such financial statements and other
financial information shall be delivered to the Lenders no less frequently than
monthly and shall at a minimum show (i) actual results operating results versus
budgeted operating results, (ii) new purchase orders for Stereotaxis Niobe (or
equivalent or successor) systems, and (iii) current backlog for such system
orders as of the end of such period.

6.2 Waivers and Amendments. Any term of this Agreement may be amended or waived
only with the written consent of the Company and all of the Lenders.

6.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware, without giving effect to principles of
conflicts of law.

6.4 Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

6.5 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

6.6 Entire Agreement; Conflict. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement among
the parties with regard to the subjects hereof and thereof. Except as expressly
provided herein, in the event of any conflict between the terms of this
Agreement and the other documents as attached hereto, this Agreement shall
control.

6.7 Severability of this Agreement. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

6.8 Titles and Subtitles; Construction. The titles of the Sections and
Subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.

6.9 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited

 

9



--------------------------------------------------------------------------------

in the U.S. mail as certified or registered mail with postage prepaid, if such
notice is addressed to the party to be notified at such party’s address or
facsimile number as set forth below or as subsequently modified by written
notice.

 

To the Company: Stereotaxis, Inc. 4320 Forest Park Avenue, Suite 100 St. Louis,
Missouri 63108 Fax: (314) 678-6110 Attention:    Chief Executive Officer   
Chief Financial Officer Copy to: Bryan Cave LLP One Metropolitan Square Suite
3600 St. Louis, MO 63102 Fax: (314) 259-2020 Attn:    James L. Nouss, Jr., Esq.
   Robert J. Endicott, Esq. To the Lenders: To the addresses specified on
Schedule 1.1 hereto.

6.10 Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as described in the introductory paragraph to this Agreement.

 

THE COMPANY:   STEREOTAXIS, INC.   By:  

/s/ James M. Stolze

  Name:   JAMES M. STOLZE   Title:   VICE PRESIDENT & CFO THE LENDERS:      
SANDERLING VENTURE PARTNERS VI CO-INVESTMENT FUND, L.P.   By:   Middleton,
McNeil, Mills & Associates VI, LLC   By:  

/s/ Fred A. Middleton

    Fred A. Middleton, Managing Director   SANDERLING VI LIMITED PARTNERSHIP  
By:   Middleton, McNeil, Mills & Associates VI, LLC   By:  

/s/ Fred A. Middleton

    Fred A. Middleton, Managing Director

 

11



--------------------------------------------------------------------------------

  SANDERLING VI BETEILIGUNGS GMBH & CO. KG   By:   Middleton, McNeil, Mills &
Associates VI, LLC   By:  

/s/ Fred A. Middleton

    Fred A. Middleton, Managing Director   ALAFI CAPITAL COMPANY LLC   By:  

/s/ Christopher Alafi

    Christopher Alafi, Manager

 

12



--------------------------------------------------------------------------------

Schedule 1.1

 

Lender Name and Address

   Committed
Funds    Warrant shares
pursuant to
Section 2.1(a)    Warrant shares
pursuant to
Section 2.1(b)

Sanderling Venture Partners VI Co-Investment Fund, L.P.

[Separately on file with the Company]

   $ 9,593,135.54    274,482 shares of
Common Stock    68,621 shares of
Common Stock

Sanderling VI Beteiligungs GmbH & Co KG

[Separately on file with the Company]

   $ 185,656.59    5,312 shares of
Common Stock    1,328 shares of
Common Stock

Sanderling VI Limited Partnership

[Separately on file with the Company]

   $ 221,207.87    6,329 shares of
Common Stock    1,582 shares of
Common Stock

Alafi Capital Company LLC

[Separately on file with the Company]

   $ 10,000,000    286,123 shares of
Common Stock    71,531 shares of
Common Stock

Total

   $ 20,000,000    572,246 shares of
Common Stock    143,062 shares of
Common Stock

 

1



--------------------------------------------------------------------------------

Schedule 2.2

Indemnification

(a) The Company will, and does hereby undertake to, indemnify and hold harmless
each Lender, each of such Lender’s officers, directors, partners and agents, and
each person controlling such Lender, with respect to any registration or
qualification of the Warrant Shares held by or issuable to such Lender effected
pursuant to the Agreement to which this Schedule 2.2 is appended, and each
underwriter of such registration, if any, and each person who controls any
underwriter, against all claims, losses, damages, and liabilities (or actions in
respect thereto) to which they may become subject under the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or other
federal or state law arising out of or based on (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any prospectus,
offering circular, or other similar document (including any related registration
statement, notification, or the like) incident to any such registration or
qualification, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (ii) any violation or alleged violation by the
Company of any federal, state or common law rule or regulation applicable to the
Company in connection with any such registration or qualification, and will
reimburse, as incurred, each such Lender, each such underwriter, and each such
director, officer, partner, agent and controlling person, for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action; provided that the Company
will not be liable in any such case to the extent that any such claim, loss,
damage, liability or expense, arises out of or is based on any untrue statement
or omission based upon written information furnished to the Company by an
instrument duly executed by such Lender or underwriter and stated to be
specifically for use therein.

(b) Each Lender will, if Warrant Shares held by or issuable to such Lender are
included in such registration or qualification, of the Company’s securities,
severally and not jointly, indemnify the Company, each of its directors, and
each officer who signs a registration statement in connection therewith, and
each person controlling the Company, each underwriter of such registration, if
any, and each person who controls any such underwriter, and each other Lender,
each of such other Lender’s officers, partners, directors and agents and each
person controlling such other Lender, against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular, or other similar document (including any
related registration statement, notification, or the like) incident to any such
registration or qualification, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse, as incurred, the
Company, each such underwriter, each such other Lender, and each such director,
officer, partner, and controlling person, for any legal or any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability, or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) was made in such registration statement,
prospectus, offering circular, or other document, in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Lender and stated to be specifically for use therein. In
no event will any Lender be required to

 

1



--------------------------------------------------------------------------------

enter into any agreement or undertaking in connection with any registration
under the Agreement providing for any indemnification or contribution
obligations on the part of such Lender greater than such Lender’s obligations
under this Schedule 2.2. The liability of each Lender hereunder shall be limited
to the proportion of any such loss, claim, damage, liability or expense which is
equal to the proportion that the public offering price of the shares sold by
such Lender under such registration statement bears to the total public offering
price of all securities sold thereunder, but not in any event to exceed the net
proceeds received by such Lender from the sale of Warrant Shares covered by such
registration statement.

(c) Each party entitled to indemnification under this Schedule 2.2 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if
representation of such Indemnified Party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under the Agreement, except to
the extent that such failure to give notice shall materially adversely affect
the Indemnifying Party in the defense of any such claim or any such litigation.
No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff therein, to such
Indemnified Party, of a release from all liability in respect to such claim or
litigation.

 

2



--------------------------------------------------------------------------------

Exhibit A

Form of Note

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND, ACCORDINGLY, THIS
NOTE MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED TO A “PERMITTED TRANSFEREE” (AS
DEFINED HEREIN) OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION EXEMPT
FROM THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF SENIOR INDEBTEDNESS (AS DEFINED HEREIN) TO THE EXTENT
PROVIDED HEREIN.

STEREOTAXIS, INC.

TERM NOTE

 

$                                           , 200     St. Louis, Missouri

1. General. Stereotaxis, Inc., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to the order of
                                         (the “Holder”) the principal sum of
                     Dollars ($                    ), on the date (the “Maturity
Date”) which is the earlier of (i) February 9, 2009, or (ii) the date upon which
the Company obtains up to Twenty Million Dollars ($20,000,000) of Qualified
Financing (as such term is defined in the Purchase Agreement referred to below),
in such coin or currency of the United States of America as at the time of
payment shall be legal tender therein for the payment of public and private
debts, and to pay interest on the unpaid balance of the principal hereof from
the date hereof, at the times and in the amounts as provided in that certain
Note and Warrant Purchase Agreement by and among the Company and the Holder and
the other lender set forth therein, effective February 7, 2008, as the same may
from time to time be amended, modified or supplemented (the “Purchase
Agreement”); provided that the Company shall have the option, pursuant to the
terms of the Purchase Agreement, to extend the Maturity Date to May 11, 2009.
Notice of extension of the Maturity Date shall be given by the Company by mail
and shall be mailed to the Holder not less than 30 days prior to the date fixed
for such Maturity Date extension. All payments of principal and interest on this
Term Note (this “Note”) shall be made at the offices of the Company. In the
event that the principal amount of this Note is not paid in full when such
amount becomes due and payable, interest at the rate of [        ] percent
([        ]%) (the “Default Rate”)1 shall continue to accrue on the balance of
any unpaid principal until such balance is paid.

 

1 Default Rate to be inserted shall be the most favorable default rate provided
by SVB at the time the Note is issued.

 

1



--------------------------------------------------------------------------------

This Note is issued in connection with the Purchase Agreement and the Holder is
subject to certain restrictions set forth in this Note and the Purchase
Agreement and shall be entitled to certain rights and privileges set forth in
the same.

2. Optional Prepayment. The Company may at any time, prepay the unpaid principal
amount of this Note, or any part thereof, without penalty or premium, but with
interest accrued to the date fixed for prepayment. Notice of prepayment shall be
given by the Company by mail and shall be mailed to the Holder not less than
fifteen (15) days prior to the date fixed for prepayment. Upon giving of notice
of prepayment as aforesaid, this Note (or the portion thereof to be prepaid, as
the case may be) shall on the prepayment date specified in such notice become
due and payable; and from and after the prepayment date so specified (unless the
Company shall default in making such prepayment) interest on this Note (or the
portion thereof to be prepaid, as the case may be) shall cease to accrue and, on
presentation and surrender hereof to the Company for cancellation, this Note (or
the portion thereof to be prepaid as the case may be) shall be paid by the
Company at the prepayment price aforesaid.

3. Events of Default. If any of the events specified in this Section 3 shall
occur (herein individually referred to as an “Event of Default”), the Holder of
the Note may, so long as such condition exists, declare the entire principal and
unpaid accrued interest hereon immediately due and payable, by notice in writing
to the Company:

(i) Default in the payment of the principal and unpaid accrued interest of this
Note when due and payable if such default is not cured by the Company within ten
(10) days after the Holder has given the Company written notice of such default;
or

(ii) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Code, or any
other applicable federal or state law, or the consent by it to the filing of any
such petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;
or

(iii) If, within sixty (60) days after the commencement of an action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation,

 

2



--------------------------------------------------------------------------------

such action shall not have been resolved in favor of the Company or all orders
or proceedings thereunder affecting the operations or the business of the
Company stayed, or if the stay of any such order or proceeding shall thereafter
be set aside, or if, within sixty (60) days after the appointment without the
consent or acquiescence of the Company of any trustee, receiver or liquidator of
the Company or of all or any substantial part of the properties of the Company,
such appointment shall not have been vacated.

At any time that the unpaid principal balance of this Note, together with all
accrued and unpaid interest owing thereon, shall have become due and payable in
full pursuant to this Section 3, the aggregate of all such sums shall thereafter
bear interest, both before and after judgment, at the Default Rate until such
sums have been paid. In such event, all payments made thereafter shall be
applied first to unpaid interest hereon, then to the principal of this Note.

4. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all the Company’s Senior Indebtedness,
as hereinafter defined.

4.1. Senior Indebtedness. As used in this Note, the term “Senior Indebtedness”
shall mean the principal of and unpaid accrued interest on: (i) all indebtedness
of the Company to Silicon Valley Bank or its affiliates or any other banks,
commercial finance lenders or similar financial institutions, which is for money
borrowed by the Company (whether or not secured) (“Financial Institution Debt”),
and (ii) any such indebtedness or any debentures, notes or other evidence of
indebtedness issued in exchange for or to refinance such Financial Institution
Debt, or any indebtedness arising from the satisfaction of such Financial
Institution Debt by a guarantor.

4.2. Default on Senior Indebtedness. If there should occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation or any other marshalling of the assets and liabilities of the
Company, then (i) no amount shall be paid by the Company in respect of the
principal of or interest on this Note at the time outstanding, unless and until
the principal of and interest on the Senior Indebtedness then outstanding shall
be paid in full, and (ii) no claim or proof of claim shall be filed with the
Company by or on behalf of the Holder of this Note that shall assert any right
to receive any payments in respect of the principal of and interest on this
Note, except subject to the payment in full of the principal of and interest on
all of the Senior Indebtedness then outstanding. If there occurs an event of
default that has been declared in writing with respect to any Senior
Indebtedness, or in the instrument under which any Senior Indebtedness is
outstanding, permitting the holder of such Senior Indebtedness to accelerate the
maturity thereof, then, unless and until such event of default shall have been
cured or waived or shall have ceased to exist, or all Senior Indebtedness shall
have been paid in full, no payment shall be made in respect of the principal of
or interest on this Note.

 

3



--------------------------------------------------------------------------------

4.3. Effect of Subordination. Subject to the rights, if any, of the holders of
Senior Indebtedness under this Section 4 to receive cash, securities or other
properties otherwise payable or deliverable to the Holder of this Note, nothing
contained in this Section 4 shall impair, as between the Company and the Holder,
the obligation of the Company, subject to the terms and conditions hereof, to
pay to the Holder the principal hereof and interest hereon as and when the same
become due and payable, or shall prevent the Holder of this Note, upon default
hereunder, from exercising all rights, powers and remedies otherwise provided
herein or by applicable law.

4.4. Subrogation. Subject to the payment in full of all Senior Indebtedness and
until this Note shall be paid in full, the Holder shall be subrogated to the
rights of the holders of Senior Indebtedness (to the extent of payments or
distributions previously made to such holders of Senior Indebtedness pursuant to
the provisions of Section 4.2 above) to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness. No such payments or
distributions applicable to the Senior Indebtedness shall, as between the
Company and its creditors, other than the holders of Senior Indebtedness and the
Holder, be deemed to be a payment by the Company to or on account of this Note;
and for the purposes of such subrogation, no payments or distributions to the
holders of Senior Indebtedness to which the Holder would be entitled except for
the provisions of this Section 4 shall, as between the Company and its
creditors, other than the holders of Senior Indebtedness and the Holder, be
deemed to be a payment by the Company to or on account of the Senior
Indebtedness.

4.5. Undertaking. By its acceptance of this Note, the Holder agrees to execute
and deliver such documents as may be reasonably requested from time to time by
the Company or the lender of any Senior Indebtedness in order to implement the
foregoing provisions of this Section 4.

4.6. Subordination of Junior Indebtedness. In connection with the Company’s
incurrence of any future convertible indebtedness or other indebtedness of the
Company in respect of borrowed money evidenced by bonds, notes, debentures or
similar instruments or letters of credit that is other than Financial
Institution Debt (“Junior Indebtedness”), the Company agrees that any such
Junior Indebtedness shall be subordinate to this Note on substantially the same
terms as are provided under this Article 4.

5. Warrant Agreement. Warrants shall be issued by the Company pursuant to the
Purchase Agreement, which together with the Form of Warrant to be issued
thereunder shall govern all aspects of the Warrants, including without
limitation the term, exercise price and all adjustments to the number of shares
of common stock issuable upon exercise thereof.

 

4



--------------------------------------------------------------------------------

6. Assignment. Subject to the restrictions on transfer described in Section 12
below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, permitted assigns, heirs,
administrators and transferees of the parties.

7. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified pursuant to the terms of the Purchase Agreement.

8. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

9. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if faxed or mailed by registered or certified mail,
postage prepaid, at the respective addresses of the parties as set forth herein.
Any party hereto may by notice so given change its address for future notice
hereunder. Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or faxed in the manner set
forth above and shall be deemed to have been received when delivered.

10. No Stockholder Rights. Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding that body of law
relating to conflict of laws.

12. Transfer Restrictions. The Holder agrees that in no event will it make a
transfer or disposition of any of this Note (other than pursuant to an effective
registration statement under the Securities Act), unless and until (i) it shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the disposition
and assurance that the proposed disposition is in compliance with all applicable
laws, and (ii) if reasonably requested by the Company, at the expense of such
Holder or its transferee, it shall have furnished to the Company an opinion of
counsel, reasonably satisfactory to the Company, to the effect that such
transfer may be made without registration under the Securities Act.
Notwithstanding the foregoing, no formal notice or opinion of counsel shall be
required for the transfer by an Holder to any of the following (each, a
“Permitted Transferee”): (x) any partner of a Holder or to a retired partner of
a Holder, who retires after the date of this Note, (y) the estate of any such
partner or a retired partner or for the transfer by gift, will or intestate
succession of any partner to his spouse or lineal descendants or ancestors or
(z) any entity which is a wholly-owned subsidiary of the Holder or

 

5



--------------------------------------------------------------------------------

which is under common control with the Holder; provided, however, in all cases
where no legal opinion is required that the transferee shall agree in writing to
be subject to the terms of this Note to the same extent as if it were the
original Holder hereunder.

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be issued this      day
of                     , 200  .

 

STEREOTAXIS, INC. By:  

 

Name:   Title:  

 

Name of Holder:  

 

 

Address:  

 

 

 

 

 

 

7



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT (AS DEFINED
HEREIN), OR UNDER ANY STATE SECURITIES LAWS, IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION FOR NON-PUBLIC OFFERINGS. THIS SECURITY MAY ONLY BE SOLD OR
OTHERWISE TRANSFERRED TO A “PERMITTED TRANSFEREE” (AS DEFINED HEREIN) OR
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION EXEMPT FROM THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

Effective Date:                     , 200  

  Warrant No.:                     

STEREOTAXIS, INC.

COMMON STOCK PURCHASE WARRANT

TO PURCHASE SHARES OF

COMMON STOCK, $0.001 PAR VALUE PER SHARE

This is to certify that, FOR VALUE RECEIVED,
                                         (“Warrantholder”), is entitled to
purchase, subject to the provisions of this Common Stock Purchase Warrant
(“Warrant”), from Stereotaxis, Inc., a corporation organized under the laws of
Delaware (“Company”), at any time and from time to time after the issuance date
hereof (the “Exercise Date”) but not later than 5:00 P.M., St. Louis, Missouri
time, on February 9, 2013 (the “Expiration Date”),                             
shares (“Warrant Shares”) of Common Stock, $0.001 par value (“Common Stock”), of
the Company, at an exercise price per share equal to $6.99 (the exercise price
in effect from time to time hereafter being herein called the “Warrant Price”).
The number of Warrant Shares purchasable upon exercise of this Warrant and the
Warrant Price shall be subject to adjustment from time to time as described
herein.

This Warrant has been issued pursuant to the terms of the Note and Warrant
Purchase Agreement (the “Purchase Agreement”), effective February 7, 2008, by
and among the Company, the Warrantholder and the other lender set forth therein.
Capitalized terms used herein and not defined shall have the meaning specified
in the Purchase Agreement.

1. Registration. The Company shall maintain books for the transfer and
registration of the Warrant. Upon the initial issuance of the Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

2. Transfers. As provided herein, this Warrant may be transferred only pursuant
to a registration statement filed under the Securities Act of 1933, as amended
(the “Securities Act”), or an exemption from registration thereunder. Subject to
such restrictions, the Company shall transfer this Warrant from time to time,
upon the books to be maintained by the Company for that purpose, upon surrender
hereof for transfer properly endorsed or accompanied

 

1



--------------------------------------------------------------------------------

by appropriate instructions for transfer upon any such transfer, and a new
Warrant shall be issued to the transferee and the surrendered Warrant shall be
canceled by the Company. References to Warrantholder or holder shall include any
such transferee.

3. Exercise of Warrant.

(a) Subject to the provisions hereof, the Warrantholder may exercise this
Warrant to purchase the Warrant Shares, in whole or in part, at any time and
from time to time on and after the Exercise Date and before the Expiration Date
upon surrender of the Warrant, together with delivery of the duly executed
Warrant exercise form attached hereto (the “Exercise Agreement”) (which may be
by fax), to the Company during normal business hours on any business day at the
Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the holder hereof), and upon payment to
the Company in cash, by certified or official bank check or by wire transfer for
the account of the Company of the Warrant Price for the Warrant Shares specified
in the Exercise Agreement. The Warrant Shares so purchased shall be deemed to be
issued to the holder hereof or such holder’s designee, as the record owner of
such shares, as of the close of business on the date on which the completed
Exercise Agreement shall have been delivered to the Company (or such later date
as may be specified in the Exercise Agreement). Certificates for the Warrant
Shares so purchased, representing the aggregate number of shares specified in
the Exercise Agreement, shall be delivered to the holder hereof within a
reasonable time, not exceeding five (5) business days, after this Warrant shall
have been so exercised. The certificates so delivered shall be in such
denominations as may be requested by the holder hereof and shall be registered
in the name of such holder or such other name as shall be designated by such
holder. If this Warrant shall have been exercised only in part, then, unless
this Warrant has expired, the Company shall, at its expense, at the time of
delivery of such certificates, deliver to the holder a new Warrant representing
the number of shares with respect to which this Warrant shall not then have been
exercised.

(b) Certain Definitions.

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business.

“Closing Price” with respect to Common Stock on any day means the reported last
sales price regular way on The NASDAQ Global Select Market (“NASDAQ”), or, if no
such reported sale occurs on such day, the average of the closing bid and asked
prices regular way on such day, in each case as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such class of security is
listed or admitted to trading as reported by NASDAQ or any comparable system
then in use or, if not so reported, as reported by any New York Stock Exchange
member firm reasonably selected by the Company for such purpose.

4. Cashless Exercise. The Warrantholder may, at its election exercised in its
sole discretion, exercise this Warrant and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Warrant Price for the Warrant Shares specified in the Exercise Agreement,
elect instead to receive upon such exercise the “Net Number” of shares of Common
Stock determined according to the following formula (a “Cashless Exercise”):

 

Net Number =   

(A x B) - (A x C)

      B   

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing formula:

A = the total number of shares with respect to which this Warrant is then being
exercised.

B = the Closing Price of the Common Stock on NASDAQ on the Trading Day
immediately preceding the date of the Exercise Notice.

C = the Warrant Price then in effect for the applicable Warrant Shares at the
time of such exercise.

5. Compliance with the Securities Act. Neither this Warrant nor the Common Stock
issued upon exercise hereof nor any other security issued or issuable upon
exercise of this Warrant may be offered or sold except as provided in this
Warrant and in conformity with the Securities Act, and then only against receipt
of an agreement of such person to whom such offer of sale is made to comply with
the provisions of this Section 5 with respect to any resale or other disposition
of such security. The Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant or similar legend on the Warrant
Shares or any other security issued or issuable upon exercise of this Warrant
until the Warrant Shares have been registered for resale, unless counsel for the
Company is of the opinion as to any such security that such legend is
unnecessary.

6. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder of this Warrant in respect of
which such shares are issued. The holder shall be responsible for income taxes
due under federal or state law, if any such tax is due.

7. Mutilated or Missing Warrants. In case this Warrant shall be mutilated, lost,
stolen, or destroyed, the Company shall issue in exchange and substitution of
and upon cancellation of the mutilated Warrant, or in lieu of and substitution
for the Warrant lost, stolen or destroyed, a new Warrant of like tenor and for
the purchase of a like number of Warrant Shares, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction of the Warrant, and with respect to a lost, stolen or destroyed
Warrant, reasonable indemnity or bond with respect thereto, if reasonably
requested by the Company.

8. Reservation of Common Stock. The Company hereby represents and warrants that
there have been reserved, and the Company shall at all applicable times keep
reserved, out of the authorized and unissued Common Stock, a number of shares
sufficient to provide for the exercise of the rights of purchase represented by
the Warrant in full (without

 

3



--------------------------------------------------------------------------------

regard to any restrictions on beneficial ownership contained herein), and the
transfer agent for the Common Stock, including every subsequent transfer agent
for the Common Stock or other shares of the Company’s capital stock issuable
upon the exercise of any of the right of purchase aforesaid (“Transfer Agent”),
shall be irrevocably authorized and directed at all times to reserve such number
of authorized and unissued shares of Common Stock as shall be requisite for such
purpose. The Company agrees that all Warrant Shares issued upon exercise of the
Warrant in accordance with its terms shall be, at the time of delivery of the
certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company.

9. Warrant Price. The Warrant Price, subject to adjustment as provided in
Section 10 hereof, shall, if payment is made in cash or by certified check, be
payable in lawful money of the United States of America.

10. Adjustment of Warrant Exercise Price and Number of Shares. If the Company at
any time after the date of issuance of this Warrant subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Warrant
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of shares of Common Stock obtainable upon exercise of
this Warrant will be proportionately increased. If the Company at any time after
the date of issuance of this Warrant combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Warrant Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares of Common Stock obtainable upon exercise of this Warrant will be
proportionately decreased. Any adjustment under this Section 10 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

11. Replacement Warrants. The Company agrees that after any request from time to
time of the Warrantholder and within ten (10) business days upon the Company’s
receipt of this Warrant, the Company shall deliver to such holder a new Warrant
in substitution of this Warrant which is identical in all respects except that
the then Warrant Price shall be appropriately specified in the Warrant, and the
Warrant shall specify the fixed number of Warrant Shares into which this Warrant
is then exercisable. Such changes are intended not as amendments to the Warrant
but only as clarification of the adjustment in the preceding Section for
convenience purposes, and such adjustments shall not affect any provisions
concerning adjustments to the Warrant Price or number of Warrant Shares
contained herein.

12. Fractional Interest. The Company shall not be required to issue fractions of
Warrant Shares upon the exercise of the Warrant. If any fraction of a Warrant
Share would, except for the provisions of this Section, be issuable upon the
exercise of the Warrant (or specified portions thereof), the Company shall round
such calculation to the nearest whole number and disregard the fraction.

13. Benefits. Nothing in this Warrant shall be construed to give any person,
firm or corporation (other than the Company and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrantholder.

 

4



--------------------------------------------------------------------------------

14. Notices to Warrantholder. Upon the happening of any event requiring an
adjustment of the Warrant Price, the Company shall forthwith give written notice
thereof to the Warrantholder at the address appearing in the records of the
Company, stating the adjusted Warrant Price and the adjusted number of Warrant
Shares resulting from such event and setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based. In the
event of a dispute with respect to any such calculation, the certificate of the
Company’s independent certified public accountants shall be conclusive evidence
of the correctness of any computation made, absent manifest error. Failure to
give such notice to the Warrantholder or any defect therein shall not affect the
legality or validity of the subject adjustment.

15. Identity of Transfer Agent. The Transfer Agent for the Common Stock is Bank
of New York. Forthwith upon the appointment of any subsequent transfer agent for
the Common Stock or other shares of the Company’s capital stock issuable upon
the exercise of the rights of purchase represented by the Warrant, the Company
will fax to the Warrantholder a statement setting forth the name and address of
such transfer agent.

16. Notices. Any notice pursuant hereto to be given or made by the Warrantholder
to or on the Company shall be sufficiently given or made if delivered personally
or by facsimile or if sent by an internationally recognized courier, addressed
as follows:

Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Fax: (314) 678-6110

Attention: Chief Financial Officer

or such other address as the Company may specify in writing by notice to the
Warrantholder complying as to delivery with the terms of this Section 16.

Any notice pursuant hereto to be given or made by the Company to or on the
Warrantholder shall be sufficiently given or made if personally delivered or if
sent by an internationally recognized courier service by overnight or two-day
service, to the address set forth on the books of the Company or, as to each of
the Company and the Warrantholder, at such other address as shall be designated
by such party by written notice to the other party complying as to delivery with
the terms of this Section 16.

All such notices, requests, demands, directions and other communications shall,
when sent by courier, be effective two (2) days after delivery to such courier
as provided and addressed as aforesaid. All faxes shall be effective upon
receipt.

 

5



--------------------------------------------------------------------------------

17. Registration Rights. The holder of this Warrant is entitled to the benefit
of certain registration rights in respect of the Warrant Shares as provided in
the Purchase Agreement.

18. Successors. Subject to the restrictions on transfer described in Section 21
below, all the covenants and provisions hereof by or for the benefit of the
Warrantholder shall bind and inure to the benefit of its respective successors
and assigns hereunder.

19. Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of Delaware, without giving effect to its conflict of law
principles, and for all purposes shall be construed in accordance with the laws
of said State.

20. Absolute Obligation to Issue Warrant Shares. The Company’s obligations to
issue and deliver Warrant Shares in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by the holder
hereof to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any person or entity or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the holder hereof or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
holder hereof in connection with the issuance of Warrant Shares. The Company
will at no time close its shareholder books or records in any manner which
interferes with the timely exercise of this Warrant.

21. Assignment, etc. The Warrantholder agrees that in no event will it make a
transfer or disposition of any of this Warrant or the Warrant Shares (other than
pursuant to an effective registration statement under the Securities Act),
unless and until (i) it shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the disposition and assurance that the proposed
disposition is in compliance with all applicable laws, and (ii) if reasonably
requested by the Company, at the expense of such Warrantholder or its
transferee, it shall have furnished to the Company an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such transfer may be
made without registration under the Securities Act. Notwithstanding the
foregoing, no formal notice or opinion of counsel shall be required for the
transfer by an Warrantholder to any of the following (each, a “Permitted
Transferee”): (x) any partner of a Warrantholder or to a retired partner of a
Warrantholder, who retires after the date of this Warrant, (y) the estate of any
such partner or a retired partner or for the transfer by gift, will or intestate
succession of any partner to his spouse or lineal descendants or ancestors or
(z) any entity which is a wholly-owned subsidiary of the Warrantholder or which
is under common control with the Warrantholder; provided, however, in all cases
where no legal opinion is required that the transferee shall agree in writing to
be subject to the terms of this Warrant to the same extent as if it were the
original Warrantholder hereunder.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first written above.

 

STEREOTAXIS, INC. By:  

 

Name:   Title:  

 

7



--------------------------------------------------------------------------------

STEREOTAXIS, INC.

WARRANT EXERCISE FORM

Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Fax: (314) 678-6110

Attention: Chief Financial Officer

This undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Common Stock Purchase Warrant (“Warrant”) for, and to
purchase thereunder                              shares of Common Stock
(“Warrant Shares”) provided for therein, and requests that certificates for the
Warrant Shares be issued as follows:

 

Name:

 

 

Address:

 

 

 

 

 

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares.

 

Dated:  

 

  Signature:  

 

  Print Name:  

 

  Address:  

 

   

 

   

 

 